
	

116 SRES 103 ATS: Designating March 27, 2019, as “National Assistive Technology Awareness Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 103
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2019
			Mr. Casey (for himself and Mr. Cramer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 27, 2019, as National Assistive Technology Awareness Day.
	
	
 Whereas assistive technology is any item, piece of equipment, or product system that is used to increase, maintain, or improve the functional capabilities of people with disabilities and older adults;
 Whereas the term assistive technology service means any service that directly assists a person with a disability or an older adult in the selection, acquisition, or use of an assistive technology device;
 Whereas, in 2018, the Centers for Disease Control and Prevention reported that 1 in 4 people in the United States, or almost 61,000,000 individuals, has a disability;
 Whereas, in 2017, the Department of Education reported that there were more than 6,700,000 children with disabilities;
 Whereas the Centers for Disease Control and Prevention reported that, among adults 65 years of age and older, 2 in 5 have a disability;
 Whereas assistive technology allows people with disabilities and older adults to be included in their communities and in inclusive classrooms and workplaces;
 Whereas assistive technology devices and services are not luxury items but necessities for millions of people with disabilities and older adults, without which they would be unable to live in their communities, access education, and obtain, retain, and advance gainful, competitive integrated employment;
 Whereas the availability of assistive technology in the workplace promotes economic self-sufficiency, enhances work participation, and is critical to the employment of people with disabilities and older adults; and
 Whereas State assistive technology programs support a continuum of services that include— (1)the exchange, repair, recycling, and other reutilization of assistive technology devices;
 (2)device loan programs that provide short term loans of assistive technology devices to individuals, employers, public agencies, and others;
 (3)the demonstration of devices to inform decision making; and (4)providing State financing activities to help individuals purchase or obtain assistive technology through a variety of initiatives, such as financial loan programs, leasing programs, and other financing alternatives, that give individuals affordable, flexible options to purchase or obtain assistive technology: Now, therefore, be it
			
	
 That the Senate— (1)designates March 27, 2019, as National Assistive Technology Awareness Day; and
 (2)commends— (A)assistive technology specialists and program coordinators for their hard work and dedication to serving people with disabilities who are in need of finding the proper assistive technology to meet their individual needs; and
 (B)professional organizations and researchers who are dedicated to facilitating the access and acquisition of assistive technology for people with disabilities and older adults in need of assistive technology devices.
				
